United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1855
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Nathan Melton,                         *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: October 21, 2011
                                Filed: January 30, 2012
                                 ___________

Before RILEY, Chief Judge, SHEPHERD, Circuit Judge, and WEBBER1, District
Judge.
                              ___________

SHEPHERD, Circuit Judge.

       Nathan Melton was convicted in 2008 of bank fraud, in violation of 18 U.S.C.
§ 1344. His sentence was subsequently reduced and he was placed on supervised
release, but his supervised release has been twice revoked. He appeals the second




      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, sitting by designation.
revocation of his supervised release and appeals the district court’s2 post revocation
sentence, which included a special condition of supervised release requiring him to
reside in a residential reentry center for a third time upon his release.3 We affirm.




       2
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       3
         Melton has served his post revocation six month sentence and has completed
the special condition of his supervised release requiring him to complete a 120 day
term at a residential reentry center. Thus, we must address the issue of mootness
because our “judicial power extends only to actual ‘cases’ and ‘controversies.’”
Turner v. Rogers, 131 S. Ct. 2507, 2514 (2011) (citing Massachusetts v. Mellon, 262
U.S. 447, 480 (1923)). A dispute is not moot when it “falls within a special category
of disputes that are ‘capable of repetition’ while ‘evading review.’” Id. at 2514-15
(quoting S. Pac. Terminal Co. v. ICC, 219 U.S. 498, 515 (1911)). A dispute is
capable of repetition but evades review when “(1) the challenged action [is] in its
duration too short to be fully litigated prior to its cessation or expiration, and (2) there
[is] a reasonable expectation that the same complaining party [will] be subjected to
the same action again.” Id. at 2515 (quoting Weinstein v. Bradford, 423 U.S. 147, 149
(1975) (per curiam)). Melton’s claim is the type of dispute that is too short to be fully
litigated prior to its cessation or expiration. The post revocation judgment that
Melton appeals was entered on April 5, 2011, and Melton was placed in custody on
May 5, 2011. Melton’s appeal was submitted to this court on October 21, 2011. At
that point, Melton had only two weeks remaining in his six-month prison term.
Additionally, Melton completed his term at the halfway center on January 3, 2011,
prior to the filing of this opinion. From these facts, it is clear that the actions of
which Melton complains are so short in duration that they evade review. As to the
second requirement, there is a reasonable likelihood that Melton will once again be
subjected to the same action. Melton’s supervised release has been revoked twice.
Melton, now on his third supervised release, stands a reasonable likelihood of having
that release revoked if he does not comply with the terms of his release. For these
reasons, we find Melton’s claim is capable of repetition but evading review and is
therefore alive and not moot.

                                            -2-
                                           I.

       In December 2008, appellant Nathan Melton pled guilty to one count of bank
fraud, in violation of 18 U.S.C. § 1344. He was sentenced to 18 months
imprisonment with 5 years of supervised release and ordered to pay $9,588 in
restitution jointly and severally with other defendants. In February 2010, the district
court reduced Melton’s sentence to time served for his assistance in a government
investigation pursuant to Federal Rule of Criminal Procedure 35(b), and Melton
began his supervised release. Melton’s conditions of supervised release required him
to reside in a residential reentry center for 120 days after his release from prison and
specified that he must follow all rules and regulations of the reentry center. The court
revoked Melton’s supervised release in June 2010 for his failure to comply with the
reentry center’s rules, failure to seek employment, and failure to participate in
substance abuse treatment. The court again sentenced Melton to six months
imprisonment, with supervised release, including a condition that he reside in a
residential reentry center for 120 days upon his release.

       Melton was released on December 13, 2010, and again began his residential
reentry program at the same center where he resided during his first release. On April
4, 2011, Melton’s supervised release was revoked for a second time. At the hearing
to revoke his supervised release, Melton admitted to violating several of the rules of
the reentry center, including: refusing to obey house rules governing when he could
occupy group areas; refusing to comply with staff members’ orders; cursing a center
staff member, and refusing to do his kitchen chores. Melton also admitted to failing
to seek employment and failing to attend a vocational training session. He also
admitted to signing out of the reentry center and being “out of place of assignment”
for nearly four hours. In total, Melton admitted to ten violations of his supervised
release.




                                          -3-
      Based on these admissions, the district court again revoked Melton’s
supervised release and sentenced him to six months imprisonment, with a term of
supervised release and a special condition that he reside in a residential reentry center
upon release for 120 days. Melton appeals this revocation and the imposition of the
special condition of supervised release.

                                           II.

       We review a district court’s decision to revoke a defendant’s supervised release
for an abuse of discretion. United States v. Rhone, 647 F.3d 777, 779 (8th Cir. 2011).

       Melton admitted to ten violations of his supervised release; however, he argues
his violations were merely technical. Melton bases his technicality argument on this
court’s opinion in United States v. Reed, 573 F.2d 1020 (8th Cir. 1978). In Reed, we
stated that a court’s “decision to revoke probation should not merely be a reflexive
reaction to an accumulation of technical violations of the conditions imposed upon
the offender.” Id. at 1024.

       However, we have held that violations similar to Melton’s are not merely
technical. In United States v. Burkhalter, 588 F.2d 604 (8th Cir. 1978), we found a
defendant’s tardiness and absences from a vocational training program coupled with
his violation of a residential reentry center’s rules were sufficient to support the
revocation of his supervised release. Burkhalter, 588 F.2d at 606-07. In responding
to Reed, we noted, “[a]lthough appellant[’s] . . . violations are not particularly serious
in terms of their danger to society, his behavior indicates a pervasive unwillingness
to follow the rehabilitation program.” Id.

       In this case, the district court noted that Melton’s violations were Grade C
violations. The sentencing guidelines give district courts discretion as to whether to
revoke a defendant’s sentence for Grade C violations. See United States Sentencing

                                           -4-
Commission, Guidelines Manual, §7B1.3(a)(2). The district court found revocation
of Melton’s sentence was appropriate stating:

      The problem here seems to be that [defendant] is a person who does
      what [he] wants to do. He does not abide by any directives of the
      [reentry house] staff, doesn’t do his jobs, his in-house jobs at the
      [center]. When he’s told to do something, he refuses and is disrespectful
      to the staff.

       The district court did not make a “reflexive reaction to an accumulation of
technical violations” like the one we condemned in Reed but instead made a reasoned
finding that Melton’s repeated actions indicated a stubborn unwillingness to comply
with the conditions of his supervised release. Pursuant to our opinion in Burkhalter,
actions indicating such a persistent and “pervasive unwillingness” to comply with
court orders and the orders of a reentry center are not technical violations and may
warrant the revocation of a supervised release.

        Further, Melton’s violations were not limited to violating the reentry center’s
rules and disobeying the center’s staff. Melton violated two additional conditions of
his supervised release: the first required that he “work regularly at a lawful
occupation, unless excused by the probation officer,” and the second required that he
pay his share of the $9,598 restitution judgment. Melton admitted that he was only
employed for two weeks during his near 120 day term at the center and admitted to
failing to seek employment, though he did have a job arranged to begin at the end of
his time at the reentry center. He also admitted to failing to pay any portion of his
restitution judgment. A defendant’s failure to put forth a good faith effort to seek
employment to pay a restitution judgment is a valid ground for revoking a supervised
release. United States v. Montgomery, 532 F.3d 811, 813 (8th Cir. 2008); United
States v. Leigh, 276 F.3d 1011, 1012-13 (8th Cir. 2002) (per curiam). Though
Melton had a job arranged to begin after his four-month term at the reentry center, he
was not employed during his time at the center and admitted to not seeking

                                         -5-
employment. The conditions of his supervised release stated that he “shall be
lawfully employed” and did not give Melton a pass to wait to begin employment after
his time at the reentry center. He should have made a good faith effort to find
immediate employment during the gap between his imprisonment and his promised
employment so that he could begin payment on the restitution judgment, as required
by the terms of his release.

       Melton admitted to violating ten conditions of his supervised release. Those
violations placed the revocation of Melton’s supervised release within the sound
discretion of the district court. We find the district court did not abuse its discretion
in revoking Melton’s supervised release.

                                          III.

       Melton also argues that the court erred in imposing a special condition of
supervised release that will require him to go back to the same residential reentry
center for a third time upon his release. Melton argues he is clearly not a good
candidate for the reentry center because he has failed there twice and because his
sentence of only six months imprisonment is not lengthy enough to require reentry
training. Melton did not object to this condition of supervised release at sentencing.

       Where a defendant does not object to a special condition of supervised release
at sentencing, we review the court’s imposition of the condition for plain error.
United States v. Curry, 627 F.3d 312, 314 (8th Cir. 2010) (per curiam). Under plain
error review, “[w]e will reverse only if [the defendant] shows that the district court
committed an error that was plain, that affected his substantial rights, and that
seriously affects the fairness, integrity, or public reputation of judicial proceedings.”
United States v. Garcia, 646 F.3d 1061, 1068-69 (8th Cir. 2011).




                                          -6-
       “The district court is afforded wide discretion in imposing conditions on a
defendant’s supervised release so long as they meet the requirements of 18 U.S.C.
§ 3583(d).” United States v. Boston, 494 F.3d 660, 667 (8th Cir. 2007). Section
3583(d) requires that the conditions of supervised release be “reasonably related” to
the factors listed in 18 U.S.C. §§ 3553(a)(1) and (a)(2)(B)-(D).4 See 18 U.S.C.
§ 3583(d)(1). Additionally, “the condition[s of release] may not result in any ‘greater
deprivation of liberty than is reasonably necessary’ for the purposes of deterring
criminal conduct, protecting the public from the defendant, and treating the
defendant’s correctional needs.” Boston, 494 F.3d at 667 (quoting 18 U.S.C. § 3583
(d)(2)). Lastly, the condition must be “consistent with any pertinent policy statements
issued by the Sentencing Commission.” 18 U.S.C. § 3583(d)(3).

       Requiring a defendant to temporarily reside at a residential reentry center as a
condition of supervised release is a tool expressly authorized by statute and by the
Sentencing Guidelines. See 18 U.S.C. § 3563(b)(11); USSG §5B1.3(e)(1); United
States v. McFarlin, 535 F.3d 808, 811-12 (8th Cir. 2008). Additionally, we have
regularly upheld the requirement of a term in a residential reentry center as a
reasonable condition of supervised release. See, e.g., United States v. Vanhorn, 641
F.3d 296, 297 (8th Cir. 2011).

      In ordering Melton to reside in a residential reentry center as a condition of his
supervised release, the district court followed the procedure set forth in section 3583
for imposing conditions of supervised release. The court expressly stated that it had
considered the section 3553 factors in entering the sentence and addressed the


      4
       The factors contained in section 3553(a)(1) and (a)(2)(B)-(D) that must be
considered by a district court in imposing conditions of supervised release are: the
nature and circumstances of the offense and the history and characteristics of the
defendant, deterrence of criminal conduct, protection of the public, and treatment of
the defendant’s correctional needs. 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D); see also
United States v. Boston, 494 F.3d 660, 667 (8th Cir. 2007).

                                          -7-
defendant’s history and characteristics during the revocation hearing. After it
considered the factors as required by section 3583(d), requiring Melton to reside in
a residential reentry center as a condition of supervised release was within the
discretion of the court. Melton has not cited any cases that indicate that a court errs
by entering a special condition of release that requires a defendant to reside in a
residential reentry center merely because he has failed to succeed there in the past.

       For these reasons, we find the court did not plainly err when it ordered Melton
to reside in the residential reentry center for a third time.

                                         IV.

       We affirm the revocation of Melton’s supervised release and the court’s
entry of a special condition of supervised release requiring Melton to reside in a
residential reentry center for 120 days after his release.
                        ______________________________




                                         -8-